              Case 2:21-cv-04024-MSG Document 9-1 Filed 09/13/21 Page 1 of 7




                             Exhibit 1




{02188887 }
           Case 2:21-cv-04024-MSG Document 9-1 Filed 09/13/21 Page 2 of 7




Order of the Acting Secretary of the Pennsylvania Department of Health
               Directing Face Coverings in School Entities
The 2019 novel coronavirus (COVID-19) is a contagious disease that continues spreading rapidly from
person to person in the world, the United States, and this Commonwealth. Despite periods of time
when the virus seemed to wane, it, like all viruses, has continued to mutate, and spread. As of the
date of this Order, there have been 1,300,368 cases and 28,235 deaths in this Commonwealth caused
by the still present and ongoing pandemic. At this time, the Centers for Disease Control and
Prevention (CDC) estimates that the Delta variant is the predominant strain in the Commonwealth.
COVID-19 can be transmitted from any person who is infected, even if they have no symptoms and,
with the Delta variant, even if they have been vaccinated. 1 Symptoms of COVID-19 may include fever
or chills, cough, shortness of breath or difficulty breathing, fatigue, muscle or body aches, headache,
new loss of taste or smell, sore throat, congestion or runny nose, nausea or vomiting, or diarrhea.
Older adults and people who have serious chronic medical conditions were considered to be at higher
risk for serious illness. Now, because of the rise of the Delta variant, increasing disease and
hospitalizations, and the inability to obtain vaccines for a large part of that vulnerable group, children
are more and more at risk.

There are several reasons for the increasing risk to children from COVID-19. The risk overall to the
unvaccinated population is rising. Given the rise in hospitalizations and deaths, and despite COVID-
19 vaccines being available, the Delta variant of the SARS-CoV-2 virus is causing the rate of cases of
COVID-19 to increase. 2 The Delta variant is more infectious, and it is leading to increased
transmissibility. 3 Additionally, data is suggesting that the Delta variant may cause more severe illness
than previous strains of SARS-CoV-2. 4 Vaccination remains the most effective protection against all
strains of SARS-CoV-2; however, not all of our population is able to get vaccinated. As of yet, no
vaccine has been approved for children under the age of 12. As of August 26, 2021, the total number
of cumulative cases reported in children in the Commonwealth was 23,974 in the 0-4 years of age
cohort, 56,039 in the 5-12 years of age cohort, and 88,205 in the 12-18 years of age cohort.



1
        Outbreak of SARS-CoV-2 Infections, Including COVID-19 Vaccine Breakthrough Infections, Associated with
Large Public Gatherings — Barnstable County, Massachusetts, July 2021,
Weekly / August 6, 2021 / 70(31);1059-1062 (last visited, August 26, 2021); Key Things to Know About COVID-19
Vaccines, CDC, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/keythingstoknow.html (Updated August
19, 2021) (last visited August 26, 2021).

2
         Delta Variant: What we Know about the Science, CDC, https://www.cdc.gov/coronavirus/2019-
ncov/variants/delta-variant.html (last visited Aug. 9, 2021); Rachel Herlihy, et al., “Rapid Increase in Circulation of
SARS-CoV-2 B.1.617.2 (Delta) Variant,” Aug. 6, 2021, CDC,
https://www.cdc.gov/mmwr/volumes/70/wr/mm7032e2.htm?s_cid=mm7032e2_w (last visited Aug. 9, 2021);
Megan Scudellari, “How the Coronavirus Infects Cells – and Why Delta is so Dangerous,” Nature,
https://www.nature.com/articles/d41586-021-02039-y (last visited Aug. 11, 2021).
3
         Id.
4
         Id.

                                                           1
          Case 2:21-cv-04024-MSG Document 9-1 Filed 09/13/21 Page 3 of 7




In addition to the concern that COVID-19 spreads quickly and dangerously among children, there are
concerns that school closures create health issues for children, too. Maintaining in-person instruction
at schools is imperative, since it has also been shown that in-person instruction and socialization are
necessary for the health and well-being of our children. 567 In view of this serious concern for our
nation’s children, the CDC has issued a strong recommendation for masking of all persons, teachers,
students and staff, within the nation’s schools, regardless of vaccination status, to create a multi-
layered approach for fighting COVID and to keep our schools open for in-person education. In
addition, the American Academy of Pediatrics (AAP) has also strongly recommended masking in
schools. Finally, recent studies have shown that mask-wearing in schools has contributed to lower
levels of COVID-19 transmission among students and staff and allowed for the continued in-person
attendance. 8 Requiring face coverings in schools, therefore, balances the concerns for the mental
health of our children with the need to protect them against a disease that is growing more virulent
as we struggle to protect the most vulnerable members of our population. In accordance with the
recommendations of the CDC and the AAP and based upon the rising case numbers and
hospitalizations in general in the Commonwealth, including the number of cases in our children, as
well as the need to protect and maintain in-person education for the health and well-being of those
children, I am issuing this Order to protect the ability of our schools to continue to educate our
children, and of our children to receive in-person instruction in the safest environment possible.



5
          Engzell P., Frey A., Verhagen M.D, “Learning loss due to school closures during the COVID-19 pandemic,”
Proc Natl Acad Sci 2021;118(17), https://www.pnas.org/content/118/17/e2022376118
(last visited August 26, 2021).

6
          Barnett W.S., Jung, K., “Seven Impacts of the Pandemic on Young Children and their Parents: Initial
Findings from NIEER’s December 2020 Preschool Learning Activities Survey. 2021,” New Brunswick, NJ: National
Institute for Early Education Research.

7        Verlenden J.V., Pampati S., Rasberry C.N., et al., “Association of Children’s Mode of School Instruction
with Child and Parent Experiences and Well-Being During the COVID-19 Pandemic — COVID Experiences Survey,
United States, October 8–November 13, 2020,” MMWR Morb Mortal Wkly Rep 2021;70:369–376,
https://www.cdc.gov/mmwr/volumes/70/wr/mm7011a1.htm (last visited August 26, 2021).
8
           Zimmerman KO, Akinboyo IC, Brookhart MA, et al., “Incidence and Secondary Transmission of SARS-CoV-2
Infections in Schools,” Pediatrics 2021;147(4), https://pubmed.ncbi.nlm.nih.gov/33419869/ (last visited August 26,
2021); Hershow R.B., Wu K., Lewis NM, et al., “Low SARS-CoV-2 Transmission in Elementary Schools – Salt Lake
County, Utah, December 3, 2020-January 31, 2021, “MMWR Morb Mortal Wkly Rep 2021;70(12):442-448,
https://www.cdc.gov/mmwr/volumes/70/wr/mm7012e3.htm (last visited August 26, 2021); Falk A., Benda A., Falk
P., et al., “COVID-19 Cases and Transmission in 17 K-12 Schools – Wood County, Wisconsin, August 31-November
29, 2020,” MMWR Morb Mortal Wkly Rep 2021;70(4):136-140,
https://www.cdc.gov/mmwr/volumes/70/wr/mm7004e3.htm (last visited August 26, 2021); Dawson P., Worrell
M.C., Malone S., et al., “Pilot Investigation of SARS-CoV-2 Secondary Transmission in Kindergarten Through Grade
12 Schools Implementing Mitigation Strategies – St. Louis County and City of Springfield, Missouri, December
2020,” MMWR Morb Mortal Wkly Rep 2021;70(12):449-455,
https://www.cdc.gov/mmwr/volumes/70/wr/mm7012e4.htm (last visited August 26, 2021).



                                                         2
         Case 2:21-cv-04024-MSG Document 9-1 Filed 09/13/21 Page 4 of 7




COVID-19 is a threat to the public’s health, for which the Secretary of Health may order general
control measures. This authority is granted to the Secretary of Health pursuant to Pennsylvania law.
See section 5 of the Disease Prevention and Control Law, 35 P.S. § 521.5; section 2102(a) of the
Administrative Code of 1929, 71 P.S. § 532(a); and the Department of Health’s regulation at 28 Pa.
Code § 27.60 (relating to disease control measures). Particularly, the Department of Health
(Department) has the authority to take any disease control measure appropriate to protect the public
from the spread of infectious disease. See 35 P.S. § 521.5; 71 P.S. §§ 532(a), and 1403(a); 28 Pa. Code
§ 27.60. With the opening of the 2021 school year at hand, and case counts and hospitalizations
continuing to rise, there is a need for additional action to protect our Commonwealth’s children.

Accordingly, on this day, August 31, 2021, in order to prevent and control the spread of disease, I
hereby order:

Section 1.     Definitions

               For purposes of this Order, the listed terms have the following meanings:

               “Alternative to a face covering” may include a plastic face shield that covers the
               nose and mouth, extends below the chin and to the ears, and leaves no exposed gap
               between the forehead and the shield’s headpiece. The Centers for Disease Control
               and Prevention (CDC) has advised there is currently not enough evidence to
               determine how much protection a face shield provides to individuals around the
               person wearing the face shield because of gaps where respiratory droplets may
               escape. The CDC does state, however, that face shields may still be an option in
               situations where wearing a cloth face covering is not otherwise feasible.

               “Department” means the Department of Health of the Commonwealth.

               “Face covering” means covering of the nose and mouth with material that is secured
               to the head with ties, straps, or loops over the ears or is wrapped around the lower
               face. A “face covering” can be made of a variety of synthetic or natural fabrics,
               including cotton, silk, or linen. A “face covering” may be factory-made, sewn by
               hand, or be improvised from household items, including, but not limited to, scarfs,
               bandanas, t-shirts, sweatshirts, or towels. While procedural and surgical masks
               intended for health care providers and first responders, such as N95 respirators,
               meet those requirements, these specialized masks should be reserved for
               appropriate occupational and health care personnel.

               "School Entity" means any of the following:

                        (1)    A public PreK-12 school.
                        (2)    A brick and mortar or cyber charter school.
                        (3)    A private or parochial school.
                        (4)    A career and technical center (CTC).


                                                  3
         Case 2:21-cv-04024-MSG Document 9-1 Filed 09/13/21 Page 5 of 7




                      (5)    An intermediate unit (IU).
                      (6)    A PA Pre-K Counts program, Head Start Program, Preschool Early
                             Intervention program, or Family Center.
                      (7)    A private academic nursery school and locally-funded
                             prekindergarten activities.
                      (8)    A child care provider licensed by the Department of Human Services
                             of the Commonwealth.

Section 2:   General Masking Requirement

             Each teacher, child/student, staff, or visitor working, attending, or visiting a School
             Entity shall wear a face covering indoors, regardless of vaccination status, except as
             set forth in Section 3.

Section 3:   Exceptions to Covering Requirement

             The following are exceptions to the face covering requirements in Section 2. All
             alternatives to a face covering, including the use of a face shield, should be
             exhausted before an individual is excepted from this Order.

             A.      If wearing a face covering while working would create an unsafe condition in
                     which to operate equipment or execute a task as determined by local, state,
                     or federal regulators or workplace safety guidelines.

             B.      If wearing a face covering would either cause a medical condition, or
                     exacerbate an existing one, including respiratory issues that impede
                     breathing, a mental health condition or a disability.

             C.      When necessary to confirm the individual’s identity.

             D.      When working alone and isolated from interaction with other people with
                     little or no expectation of in-person interaction.

             E.      If an individual is communicating or seeking to communicate with someone
                     who is hearing-impaired or has another disability, where the ability to see
                     the mouth is essential for communication.

             F.      When the individual is under two (2) years of age.

             G.      When an individual is:

                     (1)     Engaged in an activity that cannot be performed while wearing a
                             mask, such as eating and drinking, or playing an instrument that
                             would be obstructed by the face covering; or


                                                4
Case 2:21-cv-04024-MSG Document 9-1 Filed 09/13/21 Page 6 of 7




             (2)     Participating in high intensity aerobic or anerobic activities, including
                     during a physical education class in a well-ventilated location and
                     able to maintain a physical distance of six feet from all other
                     individuals.

       H.    When a child/student is participating in a sports practice activity or event,
             whether indoors or outdoors.


Section 4.   School Entity Obligations

             A.      A School Entity must:

                     1.      Require and enforce the requirement that all teachers,
                             children/students, staff, and visitors (subject to the
                             exceptions in Section 3) wear a face covering indoors,
                             regardless of whether this Order is reflected in a school
                             entity’s Health and Safety Plan.

                     3.      Post prominent signs in conspicuous locations for teachers,
                             children/students, staff, and visitors stating that face
                             coverings are required by the Order of the Secretary of
                             Health.

                     4.      Provide reasonable accommodations for individuals who
                             state they have a medical condition, mental health condition,
                             or disability that makes it unreasonable for the person to
                             maintain a face covering.

                     5.      A School Entity should not:

                             a.      Enforce face covering requirements when there is an
                                     exception under Section 3 or if it is unsafe to do so.

                             b.      Restrain, use force, or physically remove, teachers,
                                     children/students, staff, or visitors who refuse to
                                     comply with this Order when it would not otherwise
                                     be legal to do so.

                             c.      Violate other laws, including state and federal anti-
                                     discrimination laws.




                                         5
         Case 2:21-cv-04024-MSG Document 9-1 Filed 09/13/21 Page 7 of 7




Section 5.   Federal Requirements Relating to Transportation

             This Order shall not impact the obligation of any School Entity to comply with
             requirements issued by the CDC, including requirements for masking on public
             transportation conveyances, such as school district transportation.


Section 6.   Effective Date and Duration

             This Order shall take effect at 12:01 a.m. on September 7, 2021, and shall remain in
             effect until otherwise terminated.




                                           ____________________________
                                           Alison V. Beam
                                           Acting Secretary of Health




                                              6
